10 N.Y.3d 725 (2008)
882 N.E.2d 394
852 N.Y.S.2d 825
In the Matter of DENNIS LABOMBARD.
Court of Appeals of the State of New York.
Decided February 7, 2008.
Concur: Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On the Court's own motion, it is determined that Honorable Dennis LaBombard is suspended, with pay, effective immediately, from the office of Justice of the Ellenburg Town *726 Court, Clinton County, pending disposition of his request for review of a determination by the State Commission on Judicial Conduct.